Citation Nr: 0716346	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral strain for the period prior to 
November 28, 2005.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbosacral strain for the period after 
November 28, 2005.

3.  Entitlement to a disability evaluation in excess of 20 
percent for retropatellar syndrome of the left knee.

4.  Entitlement to a disability evaluation in excess of 20 
percent for retropatellar syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969 and from July 1971 to November 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.  In October 2003, the veteran testified 
before the undersigned at a hearing at the RO.  A transcript 
of that hearing has been associated with the claims folder.  
In June 2004, the Board remanded the veteran's appeal for 
further evidentiary development.  In an April 2006 rating 
decision, the RO granted a 20 percent disability rating for 
the veteran's lumbosacral strain effective from November 28, 
2005.  Accordingly, the issues on appeal are as they appear 
on the first page of this decision.


FINDINGS OF FACT

1.  For the period prior to and after November 28, 2005, the 
veteran's service-connected lumbosacral strain is manifested 
by moderate limitation of motion without objective evidence 
of severe limitation of motion, vertebral fracture, 
ankylosis, muscle spasm on extreme forward bending, and/or 
loss of lateral spine motion in a standing position, listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion. 

2.  For the period from September 26, 2003, there is no 
objective evidence that the veteran's lumbosacral strain has 
been manifested by forward flexion to 30 degrees or less even 
taking into account his complaints of pain or ankylosis. 

3.  There is no objective evidence of severe disc disease 
with intermittent relief or intervertebral disc disease with 
incapacitating episodes having a duration of at least four 
weeks during the past twelve months.    

4.  The service-connected retropatellar syndrome of the left 
and right knees is manifested by moderate disability and 
moderate functional loss due to pain without objective 
evidence of arthritis, severe instability, severe disability 
or functional loss, flexion limited to 15 degrees, or 
extension limited to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
lumbosacral strain have been met for the time period prior to 
November 28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2003).  

2.  The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain have not been met for the time 
period prior to and after November 28, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5286, 5292, 5295 (2003); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237, 5243 (2006).

3.  The veteran does not meet the criteria for a rating in 
excess of 20 percent for left knee retropatellar syndrome.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5257, 5260, 
5261 (2006).

4.  The veteran does not meet the criteria for a rating in 
excess of 20 percent for right knee retropatellar syndrome.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5257, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  38 U.S.C.A. § 5103A.   
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice was provided to the veteran in 
August 2001, October 2001, June 2004, December 2004, October 
2005, and June 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).    

Although some of the VCAA notice was provided to the veteran 
subsequent to the initial unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was ultimately provided with content-
complying notice in June 2004 which included notice of the 
evidence or information needed to substantiate the claims for 
increased ratings.  After the VCAA notice was provided, the 
veteran had almost two years to respond to the notice and 
submit additional evidence in support of his claims.  The 
claims were readjudicated in April 2006.  The Board also 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The notice provided in June 2006 provided notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Notwithstanding this belated 
Dingess VCAA notice, the Board determines that the veteran 
was not prejudiced by any defect in timing.  There is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for the right and left knee 
disabilities and a disability rating in excess of 20 percent 
for lumbosacral strain prior to and after November 28, 2005, 
as will be explained below.  As a result, an increased rating 
is not awarded and there is no effective date to be 
determined.  Regarding the claim for an increased rating for 
lumbosacral strain prior to November 28, 2005, whatever 
effective date is assigned by the RO is an appealable issue.  
The Board finds that the record fails to show prejudicial 
error as to timing or content of the VCAA notice.

The Board finds that the duty to assist has been met.  VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Specifically, the veteran reported 
that he received treatment from S. F. Hospital; Drs. T. W., 
G. T., A. P., B., E. A., and G. R.; C. Regional Medical 
Center; and the Tuskegee VA Medical Center.  VA has obtained 
and associated with the claims files the veteran's records 
and/or statements from all these healthcare providers except 
two.  In this regard, while Dr. W. and Dr. R. did not reply 
to VA's request for the veteran's treatment records, the 
veteran was notified of this fact in October 2001 and October 
2005 and he has not undertaken to obtain them himself.  
Therefore, adjudication may go forward without these records.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he 
duty to assist is not always a one-way street."  If a 
veteran desires help with his claims, he must cooperate with 
VA's efforts to assist him.).  

The appellant has also been afforded VA examinations to 
ascertain the severity of his service connected disabilities 
in August 2000 and November 2005.  There is no identified 
relevant evidence which is not currently part of the claims 
files.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims and adjudication 
of this appeal may go forward.

Legal Criteria: Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Rating criteria of spine disabilities  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect prior to 
September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).


Rating criteria for diseases of the spine in effect from 
September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 



Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Rating Criteria for knee disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

Entitlement to an Increased Rating for Lumbosacral Strain

The veteran contends that his lumbosacral strain has 
increased adverse symptomatology that warrants the assignment 
of increased ratings.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Historically, a September 1989 rating decision granted 
entitlement to service connection for lumbosacral strain and 
rated it as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain).  During the 
pendency of the appeal, an April 2006 rating decision granted 
a 20 percent disability rating for the veteran's lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain), effective from November 28, 2005.

Since the veteran filed his claim for an increased rating in 
June 2000, there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a.  As noted above, the new criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  See 67 Fed. Reg. 54349 (Aug, 22, 2002).  
Further, additional regulatory changes for rating all other 
back disorders became effective September 26, 2003, but these 
did not change the way intervertebral disc syndrome was 
rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

The April 2006 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, while VA may consider the old 
criteria for rating lumbosacral strain for the entire period 
during which the appeal has been pending, it may only 
consider the new criteria when rating lumbosacral strain from 
September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Given the November 28, 2005, effective date for 
the grant of the 20 percent rating for the veteran's 
lumbosacral strain, the Board's analysis will look at the 
following periods of time: whether the veteran is entitled to 
a rating in excess of 10 percent for his lumbosacral strain 
under the old criteria for the period prior to November 28, 
2005; whether the veteran is entitled to a rating in excess 
of 20 percent for his lumbosacral strain under the old 
criteria for the period after November 28, 2005; whether the 
veteran is entitled to a rating in excess of 10 percent for 
his lumbosacral strain under the new criteria for the period 
from September 26, 2003, to November 28, 2005; and whether 
the veteran is entitled to a rating in excess of 20 percent 
for his lumbosacral strain under the new criteria for the 
period after November 28, 2005.

The Old Criteria

The Board finds that the evidence of record supports the 
assignment of a 20 percent rating to the lumbosacral strain 
prior to November 28, 2005 under the former Diagnostic Code 
5292.  The medical evidence of record establishes that the 
veteran had mild to moderate limitation of motion of the 
lumbar spine.  Upon VA examination in August 2000, range of 
motion of the lumbar spine was flexion to 75 degrees.  The 
examiner noted that the limitation of flexion was with 
moderate limitation of motion.  Extension was to 30 degrees 
with minimal limitation of motion.  Affording the veteran the 
benefit of the doubt, the Board finds that the veteran has 
moderate limitation of motion of the lumbar spine.  Thus, a 
20 percent rating is warranted for the time period prior to 
November 28, 2005 under the former provisions of Diagnostic 
Code 5292.  

A rating in excess of 20 percent is not warranted under the 
former provisions of Diagnostic Code 5292.  There is no 
evidence of severe limitation of motion of the lumbar spine 
for the time period prior to and after November 28, 2005.  
Upon VA examination in August 2000, range of motion of the 
lumbar spine was characterized as mild to moderate limitation 
of motion.  The November 2005 VA spine examination report 
indicates that the lumbar spine motion was forward flexion to 
50 degrees, lateral flexion to 15 degrees to the left and 30 
degrees to the right, and rotation to 30 degrees both left 
and right.  The November 2005 VA examiner characterized the 
disability as "moderate."  There is no medical evidence 
that the veteran has "severe" limitation of motion of the 
lumbar spine.  Thus, the Board finds that the veteran's 
lumbar spine disability does not meet the criteria for a 
rating in excess of 20 percent due to limitation of motion 
for the period before or after November 28, 2005 under the 
former Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board notes that the 20 percent rating assigned to the 
service-connected lumbar spine disability was based upon 
findings of moderate limitation of motion with pain.  See 
Deluca, supra.  There is no evidence of any additional 
limitation of motion of the lumbar spine due to pain.  Pain 
was considered when the range of motion testing was 
performed.  Upon VA examination in August 2000, the VA 
examiner reported that the veteran had normal musculature of 
the back and had minimal to moderate loss of motion due to 
pain.  The November 2005 VA spine examination report 
indicates that the veteran had no additional limitation of 
motion with repetitive motion, the veteran did not report 
having additional limitation of motion with flare-ups, and he 
did not have significant muscle spasms.  Moreover, the record 
is negative for any objective evidence of diminished 
strength, heat, and/or muscle wasting.  Therefore, even when 
considering functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the veteran's functional loss due to the lumbar 
spine disability does not equate to more than the disability 
contemplated by the 20 percent rating already assigned under 
the former Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.71a; DeLuca, supra.  

As to the former Diagnostic Code 5285, and the period prior 
to and after November 28, 2005, the evidence here reveals no 
suggestion that the veteran has a service-connected fractured 
lumbar vertebra.  See, e.g., VA examinations dated in August 
2000 and November 2005; lumbosacral spine x-rays and CT dated 
in October 2003.  There being no demonstrable vertebral 
deformity due to a service connected fracture, a 10 percent 
rating may not be added to the rating.  The service-connected 
lumbar spine disability does not include cord involvement 
requiring long leg braces.  Thus, a rating in excess of 20 
percent is not warranted under the former Diagnostic Code 
5285.  

A higher rating is not warranted under the former Diagnostic 
Codes 5286 or 5289.  The treatment records and the August 
2000 and November 2005 VA examinations reports show that the 
veteran was able to move his lumbar spine at least to some 
degree.  There is no evidence of lumbar spine ankylosis.  
Consequently, an increased rating is not warranted for the 
veteran's service-connected lumbosacral strain under the 
former Diagnostic Codes 5286 or 5289 at any time during the 
pendency of his appeal.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5289 (2003).

As to the former Diagnostic Code 5295 and the period prior to 
and after November 28, 2005, while the August 2000 VA spine 
examiner reported some muscle tightness during flexion and 
some limitation of motion due to pain, neither that examiner 
nor any of the other treatment records found in the claims 
files reported the disorder was manifested by muscle spasm on 
extreme forward bending and/or loss of lateral spine motion 
in a standing position.  The November 2005 VA spine examiner 
reported the veteran had no significant muscle spasms.  
Forward flexion was to 50 degrees, which the examiner 
indicated was moderate limitation of motion.  There is no 
evidence of marked limitation of forward bending.  The 
veteran had lateral flexion to 15 degrees on the left and 30 
degrees on the right.  There is no medical evidence of 
listing of the whole spine, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  A November 2005 VA 
examination report indicates that gait was normal.  
Therefore, the objective clinical evidence of record does not 
show that the lumbosacral strain had sufficient adverse 
symptomatology to meet the criteria for a rating in excess of 
20 percent for the period before or after November 28, 2005 
under the former Diagnostic Code 5295.    

The Board has also considered whether a higher rating is 
warranted under the former and revised provisions of 
Diagnostic Code 5293.  The Board finds that the preponderance 
of the evidence is against a disability evaluation in excess 
of 20 percent for the service-connected lumber spine 
disability under former Diagnostic Code 5293 (in effect prior 
to September 25, 2002).  There is no evidence of severe 
intervertebral disc disease with recurring attacks with 
little intermittent relief.  The veteran's lumbar spine 
disability has been characterized as mild to moderate.  The 
disc disease has been characterized as mild.  The MRI in 1998 
characterized the disc disease as mild.  The August 2000 VA 
examination report indicates that the veteran had Grade I 
retrolisthesis.  The veteran reported having sharp pain that 
radiated down his leg if he did any increased walking or 
prolonged sitting.  He took extra strength Tylenol if the 
pain became severe and this helped relieve the pain.  A 
September 2000 private treatment record indicates that the 
veteran reported that his back pain comes and goes.  Upon VA 
examination in November 2005, the veteran reported that he 
did not have radiating pain.  

There is no medical evidence of any neurological findings 
attributed to the disc disease.  The August 2000 VA 
examination revealed no neurological abnormalities.  A 
February 2001 private examination indicates that straight leg 
raise testing was negative.  Deep tendon reflexes were 2+ and 
symmetrical.  Muscle strength was 5/5.  There was no clonus 
or atrophy.  A June 2004 emergency room record indicates that 
straight leg raising was negative.  There was no muscle 
spasm.  The November 2005 VA examination report indicates 
that the veteran reported having daily pain but he had some 
relief with medication.  He reported that he treated flare-
ups of the back pain with a TENS unit.  The veteran reported 
that he did not have any radiating pain.  This evidence more 
closely approximates moderate disability with recurring 
attacks and relief from the pain.  Thus, the Board finds that 
a disability evaluation in excess of 20 percent for the 
lumbar spine disability is not warranted under the former 
provisions of Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  The treatment records show complaints of low back 
pain but there is no evidence of physician prescribed bedrest 
for four or more weeks in the past 12 months.  There is no 
medical evidence of a separate neurological disability due to 
the service-connected lumbar spine disability.  As noted 
above, upon VA examination in August 2000 and upon private 
examination in February 2001, neurological abnormalities were 
not detected.  Thus, the Board finds that a disability 
evaluation in excess of 20 percent for the lumbar spine 
disability is not warranted under the revised provisions of 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002 to September 25, 
2003).

In conclusion, the Board finds that the evidence supports the 
assignment of a 20 percent rating for the service-connected 
lumbosacral strain prior to and after November 28, 2005, 
under the former provisions of Diagnostic Code 5292.  The 
appeal is granted to that extent.  

The New Criteria

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent for lumbar 
spine disability under the revised rating criteria for spine 
disabilities in effect from September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).  For the 
period from September 26, 2003, there is no objective 
evidence that the veteran's lumbosacral strain has been 
manifested by forward flexion to 30 degrees or less even 
taking into account his complaints of pain or ankylosis.  VA 
examination in November 2005 revealed a limitation of flexion 
to 50 degrees with pain.  There is no evidence of spinal 
ankylosis.  Given the above medical evidence, the Board finds 
that the criteria for a rating in excess of 20 percent under 
the revised rating criteria have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).

As to pain on use, the Board notes that there is no evidence 
of additional loss of motion or additional functional loss 
due to pain.  Pain was considered when the range of motion 
testing was performed.  The November 2005 VA spine 
examination report indicates that the veteran had no 
additional limitation of motion with repetitive motion, the 
veteran did not report having additional limitation of motion 
with flare-ups, and he did not have significant muscle 
spasms.  Moreover, the record is negative for any objective 
evidence of diminished strength, heat, and/or muscle wasting.  
Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board finds that the veteran's functional loss due 
to the lumbar spine disability does not equate to more than 
the disability contemplated by the 20 percent rating already 
assigned under the revised rating code.   

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
There is no evidence in the treatment records of physician 
prescribed bed rest and treatment for more than two weeks.  
The VA examinations did not identify a separate neurological 
disability due to the service-connected lumbar spine 
disability.  Thus, the Board finds that a disability 
evaluation in excess of 20 percent for a lumbar spine 
disability is not warranted under Diagnostic Code 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Lastly, a review of the evidence does not demonstrate that 
the veteran's service-connected lumbosacral strain presents 
an exceptional or unusual disability picture, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In conclusion, the Board finds that the evidence supports the 
assignment of a 20 percent rating for the service-connected 
lumbosacral strain prior to and after November 28, 2005, 
under the former provisions of Diagnostic Code 5292.  The 
appeal is granted to that extent.  The Board also concludes 
that the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disability under the former 
and revised rating criteria for spine disabilities.  The 
preponderance of the evidence is against the veteran's claim 
for a rating higher than 20 percent, and the benefit of the 
doubt doctrine is not for application, and the claim for a 
rating higher than 20 percent is denied.  Gilbert, 
1 Vet. App. at 54.  

Entitlement to an increased rating for retropatellar pain 
syndrome of the left and right knees

The veteran contends that his knee disorders have increased 
adverse symptomatology that warrants the assignment of 
increased ratings.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Most recently, a January 2002 rating decision confirmed and 
continued the 20 percent ratings for the retropatellar 
syndrome with instability of the knees under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020-5257.  The veteran's service-
connected knee disabilities are rated pursuant to Diagnostic 
Codes 5020 and 5257 by analogy.  See 38 C.F.R. § 4.20.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5020, synovitis, the 
veteran's disability is rated based on limitation of motion 
of the affected parts.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of ratings in excess of 20 percent for the 
service-connected retropatellar pain syndrome of the left and 
right knees.  A rating in excess of 20 percent is not 
warranted under Diagnostic Code 5257.  While VA treatment 
records showed the veteran's complaints of knee giving way 
(see, for example, VA treatment records dated in August 
2001), the August 2000 VA knee examiner opined that the knees 
had no instability.  He also reported that the veteran 
ambulated with a steady gait, did not use a crutch, cane, or 
prosthetic implants, could do a full squat, and could rise on 
his heels and toes.  Similarly, the November 2005 VA knee 
examiner opined that both knees were stable and his gait was 
normal.  These medical opinions are not contradicted by any 
other medical opinion of record.  There is no evidence that 
the service-connected left and right knee retropatellar pain 
syndrome causes severe disability.  The medical evidence of 
record describes the knee symptomatology as mild or moderate.  
The August 2000 VA examination report indicates that the left 
and right knee disabilities caused mild to moderate 
limitation due to the pain.  Therefore, because there is no 
evidence in the record that suggests "severe" subluxation 
or instability or "severe" disability in the left or right 
knee, increased ratings for the service-connected left and 
right knee disabilities are not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

As to Diagnostic Codes 5260 and 5261, the veteran's August 
2000 and November 2005 VA examinations show that his left and 
right knee range of motion was zero to 140 degrees.  Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).  Therefore, because 
neither left nor right knee flexion is limited to 15 degrees 
and extension is not limited to 20 degrees or more, an 
increased rating in excess of 20 percent is not warranted 
under Diagnostic Codes 5260 or 5261.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board notes that the 20 percent ratings are assigned to 
each knee based upon findings of noncompensable limitation of 
motion with pain.  See Deluca, supra.  There is no evidence 
of any additional limitation of flexion or extension of the 
left knee due to pain.  Pain was considered when the range of 
motion testing was performed.  The August 2000 VA examination 
report indicates that the range of motion of the left and 
right knees was zero to 140 degrees with minimal limitation 
due to pain.  The examiner noted that the veteran had mild to 
moderate limitation secondary to pain.  There is no objective 
evidence of any additional limitation of motion due to the 
pain.  The November 2005 VA examination report indicates that 
the range of motion of the left and right knees was zero 
degrees to 140 degrees.  The veteran experienced full 
extension of the right knee without pain and full flexion 
with mild discomfort.  Regarding the left knee, the veteran 
experienced full extension with pain and full flexion without 
pain.  The examiner noted that there was no additional 
limitation of motion with repetitive motion.  The veteran had 
a normal gait.  The veteran's current 20 percent rating takes 
into consideration and incorporates the functional loss due 
to pain, including pain during flare-ups.  The left and right 
knee disabilities have not been shown to produce functional 
impairment that would warrant a rating higher than 20 
percent.  See DeLuca; supra.  

There is no evidence of additional limitation of flexion or 
extension of the left or right knee due to weakness, 
fatigability, incoordination, or lack of endurance.  There is 
no objective evidence of additional limitation of motion or 
functional impairment due to weakness, fatigability, 
incoordination, or lack of endurance.  The November 2005 VA 
examination report indicates that the examiner opined that 
there was no additional limitation of motion with repetitive 
motion.  The August 2000 VA examination report indicates that 
there was no edema or effusion.  The November 2005 VA 
examination report indicates that there was no swelling in 
either knee.  A February 2001 private examination report 
notes that examination of the lower extremities revealed 5/5 
muscle strength.  There was no evidence of atrophy.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left or right knee.  Therefore, Diagnostic 
Code 5256 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  

The Board notes that separate ratings under VAOPGCPREC 23-97 
(1997), VAOPGCPREC 9-98 (1998), and VAOPGCPREC 9-2004 are not 
warranted because there is no objective evidence of arthritis 
and instability of the knees or objective evidence of 
limitation of extension of the knees.   

Lastly, a review of the evidence does not demonstrate that 
the veteran's service-connected left and right knee 
disabilities present an exceptional or unusual disability 
picture, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In conclusion, disability evaluations in excess of 20 percent 
are not warranted for the service-connected left and right 
retropatellar syndrome of the right and left knees, for the 
reasons and bases described above.  The Board finds that the 
preponderance of the evidence is against the claims for 
higher ratings, and the appeals are denied.  


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 20 percent disability evaluation for 
lumbosacral strain prior to November 28, 2005 is warranted 
and the appeal is granted to that extent.  

Entitlement to a disability evaluation in excess of 20 
percent for a lumbosacral strain for the period before and 
after November 28, 2005 is not warranted, and the appeal is 
denied.  

Entitlement to a disability rating in excess of 20 percent 
for retropatellar syndrome of the left knee is not warranted, 
and the appeal is denied.  

Entitlement to an increased disability rating for 
retropatellar syndrome of the right knee is not warranted, 
and the appeal is denied.  



____________________________________________
C. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


